Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-17-2006

USA v. Ransom
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4009




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Ransom" (2006). 2006 Decisions. Paper 184.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/184


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-4009


                           UNITED STATES OF AMERICA

                                            v.

                            ANTHONY WAYNE RANSOM,
                                             Appellant


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            D.C. Criminal No. 04-cr-00215
                            (Honorable R. Barclay Surrick)


                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                November 6, 2006
       Before: SCIRICA, Chief Judge, BARRY and ALDISERT, Circuit Judges

                              (Filed: November 17, 2006 )



                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      Defendant Anthony Ransom appeals his criminal sentence. Because we find

Ransom waived his right to appeal, we will dismiss the appeal for lack of jurisdiction and

affirm the judgment of sentence.
                                              I.

       On April 22, 2004, Ransom pled guilty to an Information charging him with one

count of bank robbery. In his guilty plea, Ransom “voluntarily and expressly waive[d] all

rights to appeal or collaterally attack [his] conviction, sentence, or any other matter

relating to [his] prosecution.” The guilty plea contained three exceptions to Ransom’s

waiver of appellate rights. Ransom could appeal if the government appealed his sentence.

Alternatively, Ransom could appeal if his sentence exceeded the statutory maximum or if

the district court erroneously departed upward from the applicable sentencing guideline

range. The District Court sentenced Ransom to ninety-two months’ imprisonment, at the

bottom of the calculated guideline range.

       Ransom filed an appeal contending he is entitled to resentencing under United

States v. Booker, 543 U.S. 220 (2005), because the District Court treated the sentencing

guidelines as mandatory. While conceding that Ransom would normally be entitled to a

new sentencing hearing, the government argued Ransom waived his right to appeal.

                                              II.

       “[W]aivers of appeals, if entered into knowingly and voluntarily, are valid.”

United States v. Khattak, 273 F.3d 557, 562 (3d Cir. 2001). Ransom does not argue his

waiver of appellate rights was invalid. Indeed, he knowingly and voluntarily entered into

his plea agreement. The District Court confirmed Ransom knowingly and voluntarily

entered into his plea agreement by asking Ransom at his guilty plea hearing whether he



                                              2
understood he was limiting his appellate rights significantly. Ransom responded

affirmatively.

       An error by a court amounting to a “miscarriage of justice may invalidate the

waiver.” Id. But, in United States v. Lockett, 406 F.3d 207, 213 (3d Cir. 2005), we found

“[t]he waiver of an appeal will not be invalidated merely because unanticipated events

occur in the future.” Indeed, in Lockett we declined to vacate a sentence where the

defendant did not know at the time he pled guilty that the sentencing guidelines would

later be found to be advisory in Booker. Id. Like the defendant in Lockett, Ransom pled

guilty before the Supreme Court held the sentencing guidelines advisory. Accordingly,

Ransom's waiver does not amount to a miscarriage of justice.

                                           III.

       We will dismiss the appeal for lack of jurisdiction and affirm the judgment of

sentence.




                                            3